Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 25, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00324-CR

                 IN RE LEXTER KENNON KOSSIE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              185th District Court
                             Harris County, Texas
                         Trial Court Cause No. 679887

                    MEMORANDUM OPINION

      On April 15, 2013, relator Lexter Kennon Kossie filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Susan
Brown, presiding judge of the 185th District Court of Harris County to grant him a
new trial.
      Relator was convicted in 1994 of aggravated robbery and sentenced to life in
prison. At trial, relator’s request to instruct the jury on the lesser-included offense
of theft was denied. Relator’s appellate counsel failed to challenge this denial on
direct appeal. See Kossie v. State, No. 14-94-01171-CR; 1997 WL 109996 (Tex.
App.—Houston [14th Dist.] Mar. 13, 1997, no pet.)(not designated for
publication). Relator filed state and federal habeas petitions with several claims,
which were denied. See Ex parte Kossie, 2008 WL 366681 (Tex. Crim. App.
2008); Kossie v. Thaler, 423 Fed.Appx. 434 (5th Cir. 2011) cert. denied 132 S. Ct.
766 (2011). The United States District Court concluded that relator satisfied the
deficiency prong of Strickland v. Washington, 466 U.S. 668 (1984), but did not
establish that the Texas court’s conclusion that there was no prejudice was not
objectively reasonable. Kossie v. Thaler, 423 Fed.Appx. at 441.

      Relator asks this court to issue writ of mandamus to compel the trial court to
grant him a new trial because he was entitled to a jury instruction on the lesser-
included offense of theft. Although courts of appeals have jurisdiction in criminal
matters, only the Texas Court of Criminal Appeals has jurisdiction over matters
related to final post-conviction felony proceedings, such as relator’s request. See
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)
(orig. proceeding). Because we do not have jurisdiction over the requested relief,
the petition for writ of mandamus is ordered dismissed.

                                              PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).
                                          2